Exhibit No. 49/08 Press Release and Early Warning Report a)Name and address of offeror: IAMGOLD Corporation ("IAMGOLD") 401 Bay Street, Suite PO Box Toronto, Ontario M5H 2Y4 b) The designation and number or principal amount of securities and the offeror's securityholding percentage in the class of securities of which the offeror acquired ownership or control in the transaction or occurrence giving rise to the obligation to file the news release, and whether it was ownership or control that was acquired in those circumstances: On August 29, 2008, IAMGOLD filed with the Autorité des Marchés Financiers(the French financial services regulator)an offer to purchase (the "Offer") all of the issued and outstanding common shares of Euro Resources S.A. ("Euro Resources") at a purchase price of €1.20 per Share. The Offer was made pursuant to French securities laws and is exempt from take-over bid requirements of Canadian securities laws. The Offer opened on October 6, 2008 and ended on November 21, 2008. The Offer results (before reopening of the Offer, as described below) were announced by the French Autorité des Marchés Financiers on December 2, 2008. In connection with the Offer, IAMGOLD acquired today 40,397,360 common shares of Euro Resources. c) The designation and number or principal amount of securities and the offeror's securityholding percentage in the class of securities immediately after the transaction or occurrence giving rise to the obligation to file the news release: IAMGOLD holds 40,397,360 common shares of Euro Resources representing 66.67% of the issued and outstanding shares of Euro Resources. 1 d) The designation and number or principal amount of securities and the percentage of outstanding securities of the class of securities referred to in paragraph (c) over which: (i) the offeror, either alone or together with any joint actors, has ownership and control: IAMGOLD holds, directly or indirectly through its subsidiary IAMGOLD-Québec Management Inc., 43,397,457 common shares of Euro Resources representing 71.62% of the issued and outstanding shares of Euro Resources. (ii) the offeror, either alone or together with any joint actors, has ownership but control is held by other persons or companies other than the offeror or any joint actor: N/A. (iii) the offeror, either alone or together with any joint actors, has exclusive or shared control but does not have ownership: N/A. e) Market where the transaction or occurrence took place: N/A f) The value, in Canadian dollars, of any consideration offered per security if the offeroracquired ownership of a security in the transaction or occurrence giving rise to the obligation to file a news release: On December 5, 2008, the aggregate value, in Canadian dollars, calculated on the basis of the exchange rate in effect on such date, of the consideration paid by
